Exhibit 10.28 Amended and Restated 2005 Omnibus Incentive Plan

FLUSHING FINANCIAL CORPORATION
2005 OMNIBUS INCENTIVE PLAN

(as amended and restated through February 24, 2009)

          1.         Purpose. The purpose of this 2005 Omnibus Incentive Plan
(the “Plan”) is to aid Flushing Financial Corporation, a Delaware corporation
(together with its successors and assigns, the “Company”), in attracting,
retaining, motivating and rewarding employees and non-employee directors of the
Company and its subsidiaries and affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders. The Plan authorizes stock-based and cash-based incentives
for Participants.

          2.         Definitions. In addition to the terms defined in Section 1
and elsewhere in the Plan, the following capitalized terms used in the Plan have
the respective meanings set forth in this Section:

                       (a)          “Annual Incentive Award” means a type of
Performance Award granted to a Participant under Section 7(c) representing a
conditional right to receive cash, Stock or other Awards or payments, as
determined by the Committee, based on performance in a performance period of one
fiscal year or a portion thereof.

                       (b)          “Annual Limit” shall have the meaning
specified in Section 5(b).

                       (c)          “Award” means any Option, SAR, Restricted
Stock, RSU, Bonus Stock or Stock granted in lieu of obligations, Dividend
Equivalent, Other Stock-Based Award, Performance Award or Annual Incentive
Award, together with any related right or interest, granted to a Participant
under the Plan, including 409A Awards and Non-409A Awards.

                       (d)          “Beneficiary” means the legal
representatives of a Participant’s estate entitled by will or the laws of
descent and distribution to receive the benefits under the Participant’s
Award(s) upon the Participant’s death.

                       (e)          “Board” means the Company’s Board of
Directors.

                       (f)          “Change in Control” and related terms shall
have the meanings specified in Section 10.

                       (g)          “Code” means the Internal Revenue Code of
1986, as amended. Reference to any Code provision includes any regulation
thereunder and any successor provisions and regulations, and reference to
regulations includes any applicable guidance or pronouncement of the Department
of the Treasury and/or Internal Revenue Service.

                       (h)          “Committee” means the Compensation Committee
of the Board, the composition and governance of which is subject to applicable
NASDAQ listing requirements and the Company’s corporate governance documents. No
Committee action shall be void or deemed to be without authority due to the
failure of any member, at the time the action was taken, to meet any applicable
qualification standard. Until such time as determined by the Board (in its sole
discretion), reference in this Plan to action by the Committee shall require
approval by both the Compensation Committee and the Board.

                       (i)          “Dividend Equivalent” means a right, granted
under this Plan, to receive cash, Stock, other Awards or other property equal in
value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.

--------------------------------------------------------------------------------




Page 2

                       (j)          “Effective Date” means the effective date
specified in Section 11(q).

                       (k)         “Exchange Act” means the Securities Exchange
Act of 1934, as amended. References to any provision of the Exchange Act or rule
thereunder shall include any successor provisions and rules.

                       (l)          “Fair Market Value” means the fair market
value of Stock, Awards, or other property as determined in good faith by the
Committee or under procedures established by the Committee. Unless otherwise
determined by the Committee, the Fair Market Value of Stock as of any given date
shall be the mean between the highest and lowest quoted selling price, regular
way, of the Stock on the NASDAQ National Market (or the principal exchange or
market on which the Stock is listed or traded) on the day before such date, (or,
if no such sale of Stock occurs on such day, the mean between the highest and
lowest quoted selling price on the nearest trading day before such day).

                       (m)        “409A Award” means an Award that constitutes a
deferral of compensation under Code Section 409A. “Non-409A Award” means an
Award other than a 409A Award.

                       (n)         “Full-Value Award” means any Award relating
to Stock other than an Award under which the economic benefit to the Participant
consists solely of the appreciation in value of the number of shares underlying
the Award. The Company may designate (either on or after the date of grant) a
SAR settled in Stock as either a Non-Full-Value Award with respect to the gross
number of shares underlying the Award or as a Full-Value Award with respect to
the number of shares actually delivered to the Participant under the Award.
References to a “Full-Value Award” under a Preexisting Plan mean an award of a
type that would be a Full-Value Award if granted under this Plan.

                       (o)          “Group” means the Company and its
subsidiaries and affiliates, or any members of the Group, as the context
requires.

                       (p)          “Incentive Stock Option” or “ISO” means an
Option which both is designated as an incentive stock option and qualifies as an
incentive stock option within the meaning of Code Section 422.

                       (q)          “Option” means a right, granted under
Section 6(b), to purchase Stock.

                       (r)          “Other Stock-Based Award” means an Award
granted under Section 6(h).

                       (s)          “Participant” means a person who has been
granted an Award under the Plan which remains outstanding, including a person
who is no longer an employee of the Group or a director of the Company.

                       (t)          “Performance Award” means a conditional
right, granted under Sections 6(i) and 7, to receive cash, Stock or other Awards
or payments.

                       (u)          “Pool 1” and “Pool 2” shall have the
meanings set forth in Section 4(a).

                       (v)          “Preexisting Plans” means the Company’s 1996
Stock Option Incentive Plan, as amended and restated, and the Company’s 1996
Restricted Stock Incentive Plan, as amended and restated.

                       (w)         “Restricted Stock” means Stock granted under
Section 6(d) which is subject to certain restrictions and to a risk of
forfeiture.

                       (x)          “Restricted Stock Unit” or “RSU” means a
right, granted under Section 6(e), to receive Stock, other Awards, or cash, or a
combination thereof at the end of a specified deferral period.

--------------------------------------------------------------------------------




Page 3

                       (y)          “Rule 16b-3” means Rule 16b-3 promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act.

                       (z)          “Stock” means the Company’s common stock,
par value $.01 per share, and any other equity securities of the Company that
may be substituted or resubstituted for Stock pursuant to Section 11(c).

                       (aa)        “Stock Appreciation Right” or “SAR” means a
right granted under Section 6(c).

          3.          Administration.

                       (a)          Authority of the Committee. The Plan shall
be administered by the Committee, which shall have full authority and
discretion, in each case subject to and consistent with the provisions of the
Plan, to select the persons to whom Awards will be granted from among those
eligible; to grant Awards; to determine the type and number of Awards; to
determine the terms and conditions of Awards, including the dates on which
Awards may be exercised and/or on which the risk of forfeiture or deferral
period relating to Awards shall lapse or terminate, the acceleration of any such
dates (to the extent such acceleration is either outside the scope of or
permitted by Code Section 409A), the expiration date of any Award, and whether,
to what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and all other matters relating to Awards; to prescribe Award documents
evidencing or setting terms of Awards (which Award documents need not be
identical for each Participant), amendments thereto, and rules and regulations
for the administration of the Plan and amendments thereto; to construe and
interpret the Plan, related administrative rules and Award documents, and to
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
stockholders of the Company, Participants, Beneficiaries, permitted transferees
of Awards and any other persons claiming rights from or through a Participant.

                       (b)          Manner of Exercise of Committee Authority.
The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or employees
of the Group, or committees thereof, the authority, subject to such terms as the
Committee shall determine, to perform such functions, including administrative
functions, as the Committee may determine, to the extent consistent with Rule
16b-3 and Code Section 162(m), where applicable, and permitted by the Delaware
General Corporation Law.

                       (c)          Limitation of Liability. The Board and
Committee and each member thereof, and any person acting pursuant to authority
delegated by the Board or Committee, shall be entitled, in good faith, to rely
or act upon any report or other information furnished by any officer or employee
of the Group, or the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan. Board and Committee members,
any person acting pursuant to authority delegated by the Board or Committee, and
any officer or employee of the Group acting at the direction or on behalf of the
Board or Committee or a delegee shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.

          4.          Stock Subject To Plan.

                       (a)          Overall Number of Shares Available for
Delivery. The total number of shares of Stock reserved and available for
delivery in connection with Awards under the Plan shall be (i) 600,000 shares,
plus (ii) the number of shares that, immediately prior to the Effective Date,
remained available for new awards under the Preexisting Plans, plus (iii) the
number of shares subject to awards under the Preexisting Plans which become
available in accordance with Section 4(b) after the Effective Date; provided,
however, that the total number of shares with respect to which ISOs may be
granted shall not

--------------------------------------------------------------------------------




Page 4

exceed 600,000. The shares available under this Section 4(a) shall consist of
two designated “share pools,” of which one (“Pool 1”) shall be available for
Full-Value Awards and the other (“Pool 2”) shall be available for Awards
relating to Stock that are not Full-Value Awards. Pool 1 shall consist of (i)
350,000 shares, plus (ii) the number of shares that, immediately prior to the
Effective Date, remained available for new awards under the Company’s 1996
Restricted Stock Incentive Plan, plus (iii) shares subject to Full-Value Awards
under the Preexisting Plans that become available under Section 4(b) of this
Plan after the Effective Date, and Pool 2 shall consist of all other shares
available under the Plan; provided, however, that the Committee may increase
Pool 1 above its existing limit by reducing the shares available in Pool 2 by
three shares for each share added to Pool 1 (which shall have the net effect of
reducing the total number of shares available under the Plan). The total number
of shares available under the Plan and the shares designated for Pool 1 and Pool
2 are subject to adjustment as provided in Section 11(c). Any shares of Stock
delivered under the Plan may consist of authorized and unissued shares or
treasury shares.

                       (b)          Share Counting and Replenishment Rules. The
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments in accordance with this Section 4(b).
For purposes of Pool 1 (shares available for Full-Value Awards), shares shall be
counted against those reserved to the extent such shares have been delivered and
are no longer subject to a risk of forfeiture. Accordingly, (i) to the extent
that a Full-Value Award under the Plan or a Preexisting Plan is canceled,
expired, forfeited, settled in cash, settled by issuance of fewer shares than
the number underlying the award, or otherwise terminated without delivery of
shares to a Participant, the shares retained by or returned to the Company shall
be available under the Plan and Pool 1; and (ii) shares that are withheld from a
Full-Value Award or separately surrendered by a Participant in payment of the
exercise price or taxes relating to such an award shall be deemed to constitute
shares not delivered to a Participant, and will therefore be available under the
Plan and Pool 1. The Committee may determine that Full-Value Awards may be
outstanding that relate to more shares than the aggregate number of shares
remaining available under Pool 1 so long as such Awards will not in fact result
in delivery and vesting of shares in excess of the number then available under
Pool 1. For purposes of Pool 2, shares shall be counted against those reserved
to the full extent of the shares underlying the non-Full-Value Award under the
Plan or a Preexisting Plan, except that, to the extent such a non-Full-Value
Award expires or is forfeited, the shares retained by the Company will be
available again under the Plan and Pool 2.

                       (c)          Substitute Awards for Acquired Business.
Shares issued or issuable in connection with any Award granted in assumption of
or in substitution for an award of a company or business acquired by the Company
or the Group, or with which the Company or the Group combines, shall not be
counted against the number of shares reserved under the Plan or either Pool.
This provision shall not be deemed to increase the number of shares with respect
to which ISOs may be granted under this Plan.

          5.         Eligibility; Per-Person Award Limitations.

                       (a)          Eligibility. Non-employee directors shall
automatically receive Formula Awards under Section 8 of the Plan. The Committee
shall have discretion to grant Awards under the Plan only to an individual who
is (i) an employee (including an executive officer) of the Group, or (ii) a
person who has been offered employment by the Group, provided that a prospective
employee may not receive any payment or exercise any right relating to an Award
until such person has commenced employment with the Group. An employee on leave
of absence may be considered as still in the employ of the Group for purposes of
eligibility for participation in the Plan. In addition to the persons referred
to in the first sentence of this Section 5(a), holders of awards granted by a
company or business acquired by the Company or the Group, or with which the
Company or the Group combines, are eligible for grants of Awards under the Plan
in assumption of or in substitution for such previously granted awards.

                       (b)          Per-Person Award Limitations.

 

 

 

                           (i)          Stock-Based Awards. In each calendar
year during any part of which the Plan is in effect, an eligible individual may
be granted Awards intended to qualify as “performance-based compensation” under
Code Section 162(m) under each of Section 6(b), 6(c),


--------------------------------------------------------------------------------




 

 

 

Page 5

 

 

 

6(d), 6(e), 6(f), 6(g) and 6(h) relating to up to his or her Annual Limit for
that type of Award. (The Annual Limit shall apply separately to the type of
Award authorized under each of these subsections, except that the limitation
shall apply to Dividend Equivalents under Section 6(g) only if such Dividend
Equivalents are granted separately from, and not as a feature of, another
Award.) A Participant’s Annual Limit, in any calendar year during any part of
which the Participant is then eligible under the Plan, shall equal (i) 450,000
shares with respect to each of Options and SARs, and (ii) 150,000 shares with
respect to each other type of Award referred to in the first sentence of this
paragraph, in each case plus the amount of the Participant’s unused Annual Limit
relating to the same type of Award as of the close of the previous calendar year
(including the unused Annual Limit from any prior calendar years), subject to
adjustment as provided in Section 11(c).

 

 

 

                             (ii)           Cash-Based Awards. In the case of an
Award which is not denominated by reference to a number of shares, an
individual’s Annual Limit shall equal $2 million plus the amount of such
individual’s unused Annual Limit for cash Awards as of the close of the previous
year (including the unused Annual Limit from any prior calendar years). The
Annual Limit for cash Awards is a separate limitation which is not affected by
the number of Awards granted which are denominated by reference to a number of
shares, and which relates to the amount of cash which may be “earned.” For this
purpose, an amount is “earned” when the performance conditions are satisfied so
that an amount becomes payable, without regard to whether it is to be paid
currently or on a deferred basis or continues to be subject to any service
requirement or other non-performance condition.

 

 

 

                             (iii)         Carry-Over of Unused Limit. For
purposes of this Section 5(b), a Participant’s Annual Limit is deemed “used” to
the extent a cash amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such cash or shares are in fact earned or
paid.

          6.          Specific Terms Of Awards.

                       (a)          General. Awards may be granted on the terms
and conditions set forth in this Section 6, subject to any additional
requirements set forth in Section 9. In addition, the Committee may impose on
any Award or the exercise thereof, at the date of grant or thereafter (subject
to Sections 11(e) and 11(k)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine.
The Committee shall retain full power and discretion with respect to any term or
condition of an Award that is not mandatory under the Plan, subject to Section
11(k). The Committee shall require the payment of lawful consideration for an
Award to the extent necessary to satisfy the requirements of the Delaware
General Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.

                       (b)          Options. The Committee is authorized to
grant Options under the Plan on the following terms and conditions:

 

 

 

                             (i)           Exercise Price. The exercise price
per share of Stock purchasable under an Option (including both ISOs and
non-qualified Options) shall be determined by the Committee, provided that such
exercise price shall be not less than the Fair Market Value of a share of Stock
on the date of grant of such Option, except as provided in Section 9(a).

 

 

 

                             (ii)         Option Term; Time and Method of
Exercise. The Committee shall determine the term of each Option, provided that
in no event shall the term of any Option exceed a period of ten years from the
date of grant. The Committee shall determine the time or times at which or the
circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which such exercise price may be paid or deemed to
be paid and the form of such payment (subject to Sections 11(k) and 11(l)),
including, without limitation, cash, Stock (including by withholding Stock
deliverable upon exercise, if such withholding or withholding feature will not
result in additional accounting expense to the Company), other Awards or awards
granted under


--------------------------------------------------------------------------------




 

 

 

Page 6

 

 

 

other plans of the Company or the Group, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants.

 

 

 

                             (iii)        ISOs. The terms of any ISO granted
under the Plan shall satisfy the requirements of Code Section 422. Any Option
designated as an ISO which fails to satisfy all the requirements of Code Section
422 shall be treated as a non-qualified Option.

                       (c)          Stock Appreciation Rights. The Committee is
authorized to grant SARs under the Plan on the following terms and conditions:

 

 

 

                             (i)          Right to Payment. An SAR shall confer
on the Participant to whom it is granted a right to receive, upon exercise or
settlement thereof, an amount payable in shares or cash equal to the excess of
(A) the Fair Market Value of one share of Stock on the date of exercise (or, in
the case of a “Limited SAR,” the Fair Market Value determined by reference to
the Change in Control Price, as defined in Section 10(c) hereof) over (B) the
grant price of the SAR as determined by the Committee, provided that such grant
price shall not be lower than the Fair Market Value of the Company’s Stock on
the grant date (except as provided in Section 9(a)).

 

 

 

                             (ii)        Other Terms. The Committee shall
determine the term of each SAR, provided that in no event shall the term of an
SAR exceed a period of ten years from the date of grant. The Committee shall
determine, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), the time or times at which and the circumstances under which a SAR may
be exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, and
whether or not the SAR shall be free-standing or in tandem or combination with
any other Award (subject to Section 9(a)). Limited SARs that may only be
exercised in connection with a Change in Control or termination of service
following a Change in Control, as specified by the Committee, may be granted on
such terms, not inconsistent with this Section 6(c) and Section 9(a), as the
Committee may determine.

                       (d)          Restricted Stock. The Committee is
authorized to grant Restricted Stock under the Plan on the following terms and
conditions:

 

 

 

                             (i)          Grant and Restrictions. Restricted
Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose (subject
to the requirements of Section 9(d)), which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Award document, a Participant granted
Restricted Stock shall have all of the rights of a stockholder, including the
right to vote the Restricted Stock and the right to receive dividends thereon
(subject to any vesting, mandatory reinvestment or other requirement imposed by
the Committee).

 

 

 

                             (ii)        Forfeiture. Except as otherwise
determined by the Committee, upon termination of employment or service during
the applicable restriction period, Restricted Stock that is at that time subject
to restrictions shall be forfeited and reacquired by the Company; provided that
the Committee may provide, by rule or regulation or in any Award document, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.


--------------------------------------------------------------------------------




 

 

 

Page 7

 

 

 

                             (iii)        Certificates for Stock. Restricted
Stock granted under the Plan may be evidenced in such manner as the Committee
shall determine. If certificates representing Restricted Stock are registered in
the name of a Participant, the Committee may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock; that the Company retain physical possession
of the certificates; and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

 

 

 

                             (iv)        Dividends and Splits. The Committee may
require that any dividends paid on a share of Restricted Stock shall be either
(A) paid at the dividend payment date in cash, in kind, or in a number of shares
of unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, in either case subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in RSUs, other Awards or other investment vehicles (including
cash equivalents bearing a fixed or formula rate of interest as determined by
the Committee), subject to such terms as the Committee shall determine or permit
a Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

 

 

                        (e)         Restricted Stock Units. An RSU entitles the
Participant to receive one share of Stock (or the Fair Market Value of a share)
at a specified time. The Committee is authorized to grant RSUs under the Plan on
the following terms and conditions:

 

 

 

                             (i)          Award and Restrictions. Issuance of
Stock or payment of the cash or other property to which the Participant is
entitled under the RSU Award will occur upon expiration of the deferral period
specified for such Award by the Committee (or, if permitted by the Committee, as
elected by the Participant). RSUs shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose (subject to the requirements of Section 9(d)), which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. RSUs may be satisfied by delivery of Stock,
cash, other Awards, or a combination thereof (subject to Section 11(l)), as
determined by the Committee at the date of grant or thereafter.

 

 

 

                             (ii)        Forfeiture. Upon termination of
employment or service during the portion of the deferral period to which
forfeiture conditions apply (as provided in the Award document evidencing the
RSUs), all RSUs that are at that time subject to such forfeiture conditions
shall be forfeited; provided that the Committee may provide, by rule or
regulation or in an Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to RSUs will lapse in whole
or in part, including in the event of terminations resulting from specified
causes. Notwithstanding the foregoing, the Committee shall have no authority to
shorten the deferral period specified for an RSU Award except as permitted under
Code Section 409A.

 

 

 

                             (iii)      Dividend Equivalents. The Committee may
determine whether or not an Award of RSUs shall entitle the Participant to
receive Dividend Equivalents, and may require that Dividend Equivalents on the
number of shares of Stock covered by an Award of RSUs shall be either (A) paid
at the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends (but only if and to the
extent such payment is permitted under Code Section 409A), or (B) deferred as to
payment, either as a cash deferral or with the amount or value thereof
automatically deemed reinvested in additional RSUs, other Awards or other
investment vehicles (including cash equivalents bearing a fixed or formula


--------------------------------------------------------------------------------




 

 

 

Page 8

 

 

 

rate of interest as determined by the Committee). Unless otherwise determined by
the Committee, in the case of a dividend payable in Stock, the Dividend
Equivalent on such dividend shall be credited as additional RSUs, which shall be
subject to restrictions and a risk of forfeiture to the same extent as the RSUs
with respect to which it was distributed and shall have the same deferral period
as such RSUs.

                        (f)          Bonus Stock and Awards in Lieu of
Obligations. The Committee is authorized to grant Stock as a bonus, or to grant
Stock or other Awards in lieu of obligations of the Company or Group to pay cash
or deliver other property under the Plan or under other plans or compensatory
arrangements. All Awards under this Section 6(f) shall be subject to such terms
as shall be determined by the Committee (subject to Section 9).

                       (g)          Dividend Equivalents. The Committee is
authorized to grant Dividend Equivalents under the Plan which may be awarded on
a free-standing basis or in connection with another Award. The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued (to
the extent permitted under Code Section 409A) or shall be deemed to have been
reinvested in additional Stock, Awards, or other investment vehicles (including
cash equivalents bearing a fixed or formula rate of interest as designated by
the Committee), and subject to restrictions on transferability, risks of
forfeiture and such other terms as the Committee may specify.

                       (h)          Other Stock-Based Awards. The Committee is
authorized, subject to limitations under applicable law, to grant such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Stock or factors that may
influence the value of Stock, including, without limitation, convertible or
exchangeable debt securities; other rights convertible or exchangeable into
Stock; purchase rights for Stock; performance units or performance shares;
Awards with value and payment contingent upon performance of the Company or
business units thereof or any other factors designated by the Committee; and
Awards valued by reference to the book value of Stock or the value of securities
of (or the performance of) specified subsidiaries or affiliates or other
business units. The Committee shall determine the terms and conditions of such
Awards (subject to Section 9). Stock delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(h) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine.

                       (i)          Performance Awards. Performance Awards,
denominated in cash or in Stock or other Awards, may be granted by the Committee
in accordance with Section 7.

          7.          Performance Awards, including Annual Incentive Awards.

                       (a)          Performance Awards Generally. Performance
Awards may be denominated as a cash amount or a number of shares of Stock which
will be earned, and/or a specified number of Awards which will be granted, upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may constitute any other Award as a
Performance Award by conditioning the right of a Participant to exercise the
Award or have it settled, and/or the timing thereof, upon achievement or
satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions (including, but not limited to, the criteria set forth in Section
7(b)(ii)), and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions. Notwithstanding the
foregoing, any Award intended to qualify as “performance-based compensation”
under Code Section 162(m) (other than Options and SARs) shall be subject to the
additional limitations set forth in Section 7(b).

                       (b)          Code Section 162(m) Awards. If the Committee
determines that a Performance Award (other than an Option or SAR) is intended to
qualify as “performance-based compensation” for purposes of Code Section 162(m),
the grant, exercise and/or settlement of such Performance Award shall be
contingent upon achievement of a pre-established performance goal and other
terms set forth in this Section 7(b).

--------------------------------------------------------------------------------




 

 

 

Page 9

 

 

 

                          (i)          Performance Goal Generally. The
performance goal for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 7(b). The performance goal shall be objective and shall otherwise meet
the requirements of Code Section 162(m), including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.” The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal, or any one of several
performance goals, or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

 

 

 

                          (ii)         Business Criteria. One or more of the
following business criteria for the Company, on a consolidated basis, and/or for
specified subsidiaries or affiliates or other business units of the Company
shall be used by the Committee in establishing performance goals for Performance
Awards granted under this Section 7(b): (1) sales or other sales or revenue
measures; (2) operating income, earnings from operations, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items; (3) net income or net income per common share
(basic or diluted) or net interest income; (4) operating efficiency ratio; (5)
return on average assets, return on investment, return on capital, or return on
average equity; (6) cash flow, free cash flow, cash flow return on investment,
or net cash provided by operations; (7) loan originations, loan production, loan
growth, non-performing loans; (8) deposits or deposit growth; (9) net interest,
net interest spread, net interest margin; (10) fee income; (11) economic profit
or value created; (12) operating margin; (13) stock price or total stockholder
return; and (14) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or geographic business
expansion goals, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures. The targeted level
or levels of performance with respect to such business criteria may be
established at such levels and in such terms as the Committee may determine, in
its discretion, including in absolute terms, in relation to one another, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

 

 

 

                          (iii)        Performance Period; Timing for
Establishing Performance Goals. Achievement of performance goals in respect of
such Performance Awards shall be measured over a performance period of either up
to one year or more than one year, as specified by the Committee. A performance
goal shall be established not later than the earlier of (A) 90 days after the
beginning of any performance period applicable to such Performance Award or (B)
the time 25% of such performance period has elapsed. At the time of establishing
the performance goals, the Committee may specify the circumstances in which such
Performance Awards shall be paid in the event of termination of the
Participant’s employment prior to the end of the performance period, which may
differ depending on the circumstances of the termination.

 

 

 

                          (iv)        Performance Award Pool. The Committee may
establish a Performance Award pool, which shall be an unfunded pool, for
purposes of measuring performance of the Company in connection with Performance
Awards. The amount of such Performance Award pool shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) during the given performance period, as
specified by the Committee in accordance with Section 7(b)(iii). The Committee
may specify the amount of the Performance Award pool as a percentage of any of
such business criteria, a percentage thereof in excess of a threshold amount, or
as another amount which need not bear a strictly mathematical relationship to
such business criteria. In addition, (i) the maximum amount payable from such
pool to any Participant whose Award is intended to qualify as
“performance-based” under Code Section 162(m) must be stated in terms of a
percentage of the


--------------------------------------------------------------------------------




 

 

 

Page 10

 

 

 

pool, (ii) the sum of all individual percentages of the pool is not permitted to
exceed 100 percent, and (iii) no Participant may receive in excess of his or her
stated percentage.

 

 

 

                             (v)          Written Determinations. Prior to
settlement of each Award subject to this Section 7(b), the Committee shall
certify in writing, in a manner which satisfies the requirements of Section
162(m), that the performance objective relating to the Performance Award and
other material terms of the Award upon which payment or settlement of the Award
was conditioned have been satisfied.

 

 

 

                             (vi)        Settlement of Performance Awards.
Settlement of Performance Awards may be in cash, Stock, other Awards or other
property, as determined by the Committee during the time period specified in
Section 7(b)(iii). The Committee may, in its discretion, reduce (but not
increase) the amount payable in respect of a Performance Award subject to this
Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m).

                       (c)          Annual Incentive Awards. The Committee may
grant an Annual Incentive Award under the Plan. If such Annual Incentive Award
is not intended to qualify as “performance-based compensation” for purposes of
Code Section 162(m), such Award shall comply with the provisions of Section
7(a). If such Annual Incentive Award is intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m), such Award
shall comply with the provisions of Section 7(b).

          8.          Non-Employee Director Awards. Each non-employee director
shall automatically receive Formula Awards as provided in Section 8(a), having
the terms and conditions provided in Section 8(b).

                       (a)          Time and Amount of Formula Awards. Formula
Awards shall be made as follows:

 

 

 

                             (i)          Annual Grants. As of January 30 of
each year following the Effective Date, each person then serving as a
non-employee director shall be granted 3,600 RSUs, subject to adjustment as
provided in Section 11(c). Prior to such grant, the Committee may determine to
substitute Restricted Stock for such RSUs.

 

 

 

                             (ii)        Initial Grants. Effective as of the
date of a person’s initial election or appointment as a non-employee director or
change to non-employee director status after the Effective Date, such person
shall be granted a pro rated portion of the Annual Grant consisting of 300
shares of Restricted Stock for each full or partial month from the date of such
director’s election or appointment or change in status to the following January
30 (subject to adjustment as provided in Section 11(c)). Prior to such grant,
the Committee may determine to substitute RSUs for such Restricted Stock.

 

 

                       (b)          Terms and Conditions of Formula Awards.
Formula Awards of Restricted Stock and/or RSUs granted under Section 8(a) shall
be subject to the following terms and conditions and such other terms and
conditions as may be determined by the Committee that are not inconsistent
therewith.

 

 

 

                             (i)         No Payment by Director. A non-employee
director shall not be required to make any payment to the Company in
consideration of the Restricted Stock or RSU Awards received by such director.

 

 

 

                             (ii)        General Vesting and Forfeiture. Each
Annual Award shall become vested and non-forfeitable with respect to one-third
of the underlying shares on the first anniversary of the date of grant, and an
additional one-third of the underlying shares on each subsequent anniversary
thereof, provided that the Participant is a director of the Company on each


--------------------------------------------------------------------------------




 

 

 

Page 11

 

 

 

such anniversary date. Each Initial Award shall become vested and
non-forfeitable with respect to one-third of the underlying shares on the June 1
following the date of grant, and an additional one-third of the underlying
shares on each subsequent June 1, provided that the Participant is a director of
the Company on each such date. In the event the Participant ceases to be a
director of the Company before the Restricted Stock or RSU Award has fully
vested, the unvested portion of the Award shall be forfeited.

 

 

 

                             (iii)          Accelerated Vesting on Specified
Events. Notwithstanding the vesting schedule set forth in paragraph (ii), all of
a Participant’s Formula Awards under Section 8(a) shall become fully vested and
non-forfeitable (a) upon a Change in Control if the Participant is a director of
the Company at the time of such Change in Control, and (b) upon the termination
of the Participant’s service as a director due to death, disability (as
determined by the Committee) or, in the case of RSUs (but not Restricted Stock),
retirement (which for this purpose shall mean termination of service after at
least five years of service as a non-employee director if the Participant’s age
plus years of service as a non-employee director equals or exceeds 55).

 

 

 

                             (iv)         Dividends and Dividend Equivalents. A
Participant shall be entitled to receive, on the dividend payment date, cash
dividends on his or her unvested Restricted Stock and, to the extent permitted
under Code Section 409A, Dividend Equivalents for cash dividends on his or her
RSUs. To the extent such payment is not permitted under Code Section 409A, such
Dividend Equivalents shall be deemed invested in additional RSUs and shall be
paid at the time of settlement of the underlying RSUs. In the event the Company
pays a dividend in Stock or other property, such dividend (or Dividend
Equivalent in the case of RSUs) shall be subject to the same restrictions, risk
of forfeiture, and deferral period as the Award with respect to which it was
paid.

 

 

 

                             (v)          Settlement of Award. All RSUs granted
as Formula Awards shall be settled in Stock unless the Committee expressly
determines otherwise. Notwithstanding the vesting provisions of an Award, if the
Award is subject to Code Section 409A, payment of such Award shall be subject to
the requirements of Code Section 409A.

 

 

 

                             (vi)         Awards Nontransferable. Restricted
Stock and RSUs shall not be transferable by the Participant until such time as
the Award has vested and delivery of the shares (or, if the Committee so
determines, cash) payable pursuant to the Award has been made.

          9.          Certain General Provisions Applicable To Awards.

                       (a)          Stand-Alone, Additional, Tandem, and
Substitute Awards. Awards granted under the Plan may, in the Committee’s
discretion, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company or Group or any business entity to be acquired by the
Company or Group, or any other right of a Participant to receive payment from
the Company or Group; provided, however, that a 409A Award may not be granted in
tandem with a Non-409A Award. Awards granted in addition to or in tandem with
other Awards or awards may be granted either at the same time as or at a
different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and (l), the Committee may determine that, in granting a new
Award, the in-the-money value or fair value of any surrendered Award or award or
the value of any other right to payment surrendered by a Participant may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award to such Participant. Without limiting the
foregoing, the Committee may grant substitute Awards in assumption of or in
substitution for an outstanding award granted by a company or business acquired
by the Company or Group, or with which the Company or Group combines, with an
exercise price or grant price per share of Stock below Fair Market Value as it
determines appropriate to preserve the economic value of any such outstanding
assumed or substituted awards.

                       (b)          Term of Awards. The term of each Award shall
be for such period as may be determined by the Committee, except that no Option
or SAR shall have a term exceeding ten years.

--------------------------------------------------------------------------------




Page 12

                       (c)          Form and Timing of Payment under Awards.

 

 

 

                             (i)          Committee Discretion. Subject to the
terms of the Plan (including Sections 11(k) and (l)) and any applicable Award
document, payments to be made by the Company upon the exercise or settlement of
an Award may be made in such forms as the Committee shall determine, including,
without limitation, cash, Stock, other Awards or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
settlement of any Award may be accelerated, and cash paid in lieu of Stock in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events, subject to Sections 11(k) and (l).
Subject to Section 11(k), the Committee may require installment or deferred
payments (subject to Section 11(e)) or may permit a Participant to elect such
payments on terms and conditions established by the Committee. Payments may
include, without limitation, provisions for the payment or crediting of
reasonable interest on installment or deferred payments or the grant or
crediting of Dividend Equivalents or other amounts in respect of installment or
deferred payments denominated in Stock.

 

 

 

                             (ii)         Distribution upon Unforeseeable
Emergency. The Committee may provide in the Award document (but not after the
date of the Award unless permitted under Code Section 409A) that in the event
such Award is vested under the terms of the Award and no longer subject to a
substantial risk of forfeiture (within the meaning of Code Section 83), such
Award shall be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Section 409A, subject to any restrictions on the timing or
making of such distribution as may be imposed by the Committee in the Award
document or by Section 409A.

                       (d)          Limitation on Vesting of Certain Awards. All
Option, SAR, Restricted Stock, RSU, and Other Stock-Based Awards to employees
shall vest over a minimum period of three years, except that the Committee may
provide for earlier vesting in the event of a Participant’s disability or
retirement (as such terms are defined by the Committee) or death, or in the
event of a Change in Control, sale of a subsidiary or business unit or other
special circumstances. The foregoing notwithstanding, (i) the Committee may
provide that Awards as to which either the grant or vesting is based on, among
other things, the achievement of one or more performance conditions will vest
over a minimum period of one year, with earlier vesting in the circumstances
referred to in the preceding sentence; (ii) cash dividends and Dividend
Equivalents paid with respect to other Awards need not be subject to minimum
vesting requirements; (iii) all shares issued to satisfy a prior obligation to
pay cash need not be subject to minimum vesting requirements; and (iv) in
addition to the shares referred to in clause (iii), up to an aggregate of 50,000
shares (subject to adjustment as provided in Section 11(c)) may be granted as
Bonus Stock, Restricted Stock or RSUs without any minimum vesting requirements.
For purposes of this Section 9(d), (i) a performance period that precedes the
grant of an Award will be treated as part of the vesting period for such Award
if the Participant has been notified promptly after the commencement of the
performance period that he or she has the opportunity to earn the Award, and
(ii) vesting over a three-year period or one-year period will include periodic
vesting over such period if the rate of such vesting is proportional (or less
rapid) throughout such period.

                       (e)          Payment of Cash Awards. Unless the Committee
provides otherwise, where an Award is payable in cash, such Award shall be paid
by the subsidiary or affiliate that employs the Participant, with the payment
obligation guaranteed by the Company.

         10.        Change in Control.

                       (a)          Committee Authority. The Committee shall
have the authority to determine the treatment of Awards in the event of a Change
in Control. Such authority shall include the right to determine that any cash
payment made with respect to an Award shall be based on the Change in Control
Price.

--------------------------------------------------------------------------------




Page 13

                       (b)          Definition of “Change in Control.” A “Change
in Control” shall be deemed to have occurred upon:

 

 

 

                             (i)          the acquisition of all or
substantially all of the assets of Flushing Savings Bank, FSB (the “Bank”) or
the Company by any person or entity, or by any persons or entities acting in
concert;

 

 

 

                             (ii)         the occurrence of any event if,
immediately following such event, a majority of the members of the Board or the
board of directors of the Bank or of any successor corporation or entity shall
consist of persons other than Current Members (for these purposes, a “Current
Member” shall mean any member of the Board or the board of directors of the Bank
as of the effective date of the conversion of the Bank from the mutual to
capital stock form of ownership and any successor of a Current Member whose
nomination or election has been approved by a majority of the Current Members
then on the respective board of directors);

 

 

 

                             (iii)        the acquisition of the beneficial
ownership, directly or indirectly (as provided in Rule 13d-3 under the Exchange
Act), of 25% or more of the total combined voting power of all classes of stock
of the Bank or the Company by any person or group deemed a person under Section
13(d)(3) of the Exchange Act;or

 

 

 

                             (iv)        consummation of the merger or
consolidation of the Bank or the Company with another corporation or entity
where stockholders of the Bank or the Company, immediately prior to the merger
or consolidation, would not beneficially own, directly or indirectly,
immediately after the merger or consolidation, shares entitling such
stockholders to 50% or more of the total combined voting power of all classes of
stock of the surviving corporation or entity.

                       (c)          Definition of “Change in Control Price.” The
“Change in Control Price” means an amount in cash equal to the higher of (i) the
amount of cash and fair market value of property that is the highest price per
share paid (including extraordinary dividends) in any transaction triggering or
related to the Change in Control or any liquidation of shares following a sale
of substantially all of the assets of the Company, or (ii) the highest price per
share of Stock paid in any transaction reported on any securities exchange or
market where the Stock is traded at any time during the 60-day period preceding
the Change in Control.

          11.        General Provisions.

                       (a)          Compliance with Legal and Other
Requirements. The Company may, to the extent deemed necessary or advisable by
the Committee and subject to Section 11(k), postpone the issuance or delivery of
Stock or payment of other benefits under any Award until completion of such
registration or qualification of such Stock or other required action under any
federal or state law, rule or regulation, listing or other required action with
respect to any stock exchange or automated quotation system upon which the Stock
or other securities of the Company are listed or quoted, or compliance with any
other obligation of the Company, as the Committee may consider appropriate, and
may require any Participant to make such representations, furnish such
information and comply with or be subject to such other conditions as it may
consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations. The foregoing
notwithstanding, in connection with a Change in Control, the Company shall take
or cause to be taken no action, and shall undertake or permit to arise no legal
or contractual obligation, that results or would result in any postponement of
the issuance or delivery of Stock or payment of benefits under any Award or the
imposition of any other conditions on such issuance, delivery or payment, to the
extent that such postponement or other condition would represent a greater
burden on a Participant than existed prior to such action.

                       (b)          Limits on Transferability. No Award or other
right or interest of a Participant under the Plan shall be pledged, hypothecated
or otherwise encumbered or subject to any lien, obligation or

--------------------------------------------------------------------------------




Page 14

liability of such Participant to any party (other than the Company or a
subsidiary or affiliate thereof), or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution upon the death of
a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of a Participant only by the Participant or his or
her guardian or legal representative. Notwithstanding the foregoing, if and to
the extent permitted by the Committee, Awards and other rights (other than ISOs
and SARs in tandem therewith) may be transferred by a Participant to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, subject to any terms and
conditions which the Committee may impose in connection with such transfer
(including limitations on the permissible categories of transferees). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through a Participant shall be subject to all terms and conditions of the
Plan and any applicable Award document, except as otherwise determined by the
Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee which are imposed by the Committee in connection
with or as a condition to such transfer.

                       (c)          Adjustments. The Committee is authorized to
make the following adjustments to outstanding Awards and/or limitations on
future Awards:

 

 

 

                             (i)          In the event that any large, special
and non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, sale of substantially all assets, liquidation,
dissolution or other change in corporate structure or corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of benefits under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (A) the aggregate number and kind of shares of Stock or
other property which may be delivered in connection with Awards granted
thereafter, including the number of shares available in Pool 1 and Pool 2 and
the number of shares with respect to which ISOs may be granted, (B) the number
and kind of shares of Stock or other property by which annual per-person Award
limitations are measured under Section 5, (C) the number and kind of shares of
Stock or other property comprising Formula Awards under Section 8(a), (D) the
number and kind of shares of Stock or other property which may be granted
without minimum vesting requirements under Section 9(d), (E) the number and kind
of shares of Stock or other property subject to or deliverable in respect of
outstanding Awards, and (F) the exercise price, grant price or purchase price
relating to any Award.

 

 

 

                             (ii)         The Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including the performance goals and amounts payable under Performance Awards
and the amount of any unfunded Performance Award pool established under Section
7 relating thereto) (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding paragraph, as
well as acquisitions and dispositions of businesses and assets) affecting the
Company, any subsidiary or affiliate or other business unit, and/or (ii) in
response to changes in applicable laws, regulations, accounting principles, or
tax rates; provided that no such adjustment shall be authorized or made that
would cause any Award intended to qualify as “performance-based compensation”
under Code Section 162(m) to fail to so qualify.

 

 

 

                             (iii)        Upon (A) any reorganization, merger or
consolidation as a result of which the Company is not the surviving corporation
(or survives as a wholly-owned subsidiary of another corporation), (B) a sale of
substantially all the assets of the Company, (C) the dissolution or liquidation
of the Company, or (D) the disposition of a subsidiary, affiliate or business
unit of the Company, the Committee may take such action as it in its discretion
deems appropriate to (1) accelerate the time when awards vest, may be exercised
and/or may be paid (to the extent permitted under Code Section 409A); (2) cash
out outstanding Awards through a payment of the in-the-money-value, if any, of
the vested portion of such Awards (payable in cash, shares, or other property)
at or immediately prior to the date of such event; (3) provide for the
assumption of


--------------------------------------------------------------------------------




Page 15

outstanding Options, SARs, and other Awards (as adjusted to reflect the
transaction) by surviving, successor or transferee corporations; (4) provide
that in lieu of Stock, Participants shall be entitled to receive the
consideration they would have received in the transaction in exchange for such
Stock (or the fair market value of such consideration in cash); and/or
(5) provide that Options shall be exercisable for a period of at least ten
business days from the date of receipt by Participants of a notice from the
Company of such proposed event, following the expiration of which period any
unexercised Options shall terminate.

 

 

 

                 (d)       Tax Provisions.

 

 

 

                             (i)          Tax Withholding. Whenever the value of
an Award first becomes includible in an employee’s gross income for applicable
tax purposes, the Company shall have the right to require the employee to remit
to the Company, or make arrangements satisfactory to the Committee regarding
payment of, an amount sufficient to satisfy any federal, state or local
withholding tax liability prior to the delivery of any certificate for such
shares or the time of such income inclusion. Whenever under the Plan payments by
the Company are to be made in cash, such payments shall be net of an amount
sufficient to satisfy any federal, state or local withholding tax liability.

 

 

 

                             (ii)         Use of Stock to Satisfy Tax
Withholding Obligations. To the extent permitted in the Award document, and
subject to any terms and conditions imposed therein, an employee entitled to
receive Stock under the Plan may elect to have the employer’s minimum statutory
withholding obligation for federal, state, and local taxes, including payroll
taxes, with respect to such Stock satisfied (i) by having the Company withhold
from the shares otherwise deliverable to the employee shares of Stock having a
value equal to the amount of such withholding obligation with respect to the
Stock or (ii) by delivering to the Company shares of unrestricted Stock.
Alternatively, the Award document may require that a portion of the shares of
Stock otherwise deliverable be withheld and applied to satisfy the statutory
withholding obligations with respect to the Award.

 

 

 

                             (iii)        Required Consent to and Notification
of Code Section 83(b) Election. No election under Code Section 83(b) (to include
in gross income in the year of transfer the amounts specified in Code Section
83(b)) or under a similar provision of the laws of a jurisdiction outside the
United States may be made unless expressly permitted by the terms of the Award
document or by action of the Committee in writing prior to the making of such
election. In any case in which a Participant is permitted to make such an
election in connection with an Award, the Participant shall notify the Company
of such election within ten days of filing notice of the election with the
Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to Code Section 83(b) or other
applicable provision.

 

 

 

                             (iv)         Requirement of Notification Upon
Disqualifying Disposition of ISO. If any Participant makes any disposition of
shares of Stock delivered pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b), such Participant shall notify
the Company of such disposition within ten days thereof.

 

 

                          (e)        Amendment of the Plan and/or Awards The
Board may terminate the Plan prior to the termination date specified in Section
11(r), and may from time to time amend or suspend the Plan or the Committee’s
authority to grant Awards under the Plan, and the Committee may amend
outstanding Awards, in each case without the consent of stockholders or
Participants, subject to the following limitations:

 

 

 

                             (i)          Any amendment to the Plan that would
materially increase the number of shares reserved for issuance or for which
stockholder approval is required by applicable law or any stock exchange or
market on which the Stock is listed or traded shall be subject to approval by
the Company’s stockholders not later than the earliest annual meeting for which
the record date is at or after the date of Board approval of such amendment.


--------------------------------------------------------------------------------




Page 16

 

 

 

                          (ii)          No amendment or termination of the Plan
or any Award may materially and adversely affect the rights of a Participant
without the consent of the affected Participant. For the purposes of the
preceding sentence, (A) actions that alter the timing of income or other
taxation of a Participant will not be deemed material unless such action results
in an income tax penalty on the Participant, and (B) adjustments of Awards
permitted under Section 11(c) will not be considered amendments of such Awards.

 

 

 

                          (iii)        Without stockholder approval, the
Committee will not amend or replace previously granted Options or SARs in a
transaction that constitutes a “repricing,” as such term is used in Section
303A.08 of the Listed Company Manual of the New York Stock Exchange.

 

 

 

                          (iv)        The Committee shall have no authority to
waive or modify any provision of an Award after the Award has been granted to
the extent the waived or modified provision would be mandatory under the Plan
for any Award newly granted at the date of the waiver or modification.

          Notwithstanding the foregoing provisions of this Section 11(e), the
Committee shall have the right, in its sole discretion, to amend the Plan and
all outstanding Awards without the consent of stockholders or Participants to
the extent the Committee determines that such amendment is necessary or
appropriate to comply with Code Section 409A.

          Notwithstanding any other provision of the Plan or of any Award, the
Committee shall have the right, in its sole discretion, to terminate (or provide
for the termination of) the Plan and/or all or selected Awards, and distribute
(or provide for the distribution of) the compensation deferred thereunder,
within 12 months following the occurrence of a “Change in Control Event” as
defined in regulations under Section 409A.

                       (f)         Right of Setoff. To the extent permitted by
applicable law, the Company (or Group) shall have the right to offset amounts
payable under this Plan or under any Award against any amounts owed to the
Company (or Group) by the Participant. By accepting any Award granted hereunder,
a Participant agrees to any deduction or setoff under this Section 11(f).

                       (g)         Unfunded Status of Awards; Creation of
Trusts. The Plan is intended to constitute an “unfunded” plan for incentive and
deferred compensation. With respect to any payments not yet made to a
Participant or obligation to deliver Stock or cash pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company. The Committee
may authorize the creation of trusts and deposit therein cash, Stock, or other
property, or make other arrangements to meet the Company’s obligations under the
Plan, consistent with the “unfunded” status of the Plan.

                       (h)         Nonexclusivity of the Plan. Neither the
adoption of the Plan by the Board nor its submission to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or a committee thereof to adopt such other compensatory plans or
incentive arrangements, apart from the Plan, as it may deem desirable, including
incentive arrangements and awards which do not qualify under Code Section
162(m); and such other arrangements may be either applicable generally or only
in specific cases.

                       (i)         Payments in the Event of Forfeitures;
Fractional Shares. Unless otherwise determined by the Committee, in the event of
a forfeiture of an Award with respect to which a Participant paid cash
consideration, the Participant shall be repaid the amount of such cash
consideration or, in the discretion of the Committee, the lesser of such cash
consideration or the then value of the Award. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

--------------------------------------------------------------------------------




Page 17

                       (j)          Compliance with Code Section 162(m). It is
the intent of the Company that the following shall qualify as “performance-based
compensation” within the meaning of Code Section 162(m): (i) all Options and
SARs unless otherwise designated, and (ii) all other Awards that are expressly
designated as intended to constitute “performance-based compensation” under Code
Section 162(m), and, accordingly, that the terms of such Awards and of the Plan
provisions governing them, shall be interpreted in a manner consistent with Code
Section 162(m). Without limiting the foregoing, no provision of the Plan giving
the Committee discretion to modify the terms of an Award shall be deemed to
confer upon the Committee or any other person discretion to increase the amount
of compensation payable in connection with an Award that is intended to
constitute “performance-based compensation” under Code Section 162(m).

                       (k)          Compliance with Code Section 409A. For
purposes of this Plan, references to an Award provision or an event (including
any authority or right of the Company or a Participant) being “permitted” under
Code Section 409A mean (i) for a 409A Award, that the provision or event will
not cause a Participant to be liable for payment of interest or a tax penalty
under Code Section 409A, and (ii) for a Non-409A Award, that the provision or
event will not cause the Award to be treated as subject to Code Section 409A.
Other provisions of the Plan notwithstanding, with respect to 409A Awards: (i)
the Company shall have no authority to accelerate distributions relating to such
Awards in excess of the authority permitted under Code Section 409A, and (ii)
any distribution subject to Code Section 409A(a)(2)(A)(i) (separation from
service) to a “key employee” (as defined for purposes of Code Section
409A(a)(2)(B)(i)) shall not occur earlier than the earliest time permitted under
Section 409A(a)(2)(B)(i). The Company shall not be responsible for failure to
comply with Code Section 409A. By accepting an Award, a Participant agrees to
hold the Company, the Board, the Committee, and their respective delegees
harmless for any liability under Section 409A.

                       (l)          Certain Limitations Relating to Accounting
Treatment of Awards. Other provisions of the Plan notwithstanding, the
Committee’s authority under the Plan (including under Sections 9(c), 11(c) and
11(d)) is limited to the extent necessary to ensure that any Option or other
Award of a type that the Committee has intended to be subject to fixed
accounting with a measurement date at the date of grant or the date performance
conditions are satisfied under APB 25 shall not become subject to “variable”
accounting solely due to the existence of such authority, unless the Committee
specifically determines that the Award shall remain outstanding despite such
“variable” accounting. This provision shall cease to be effective if and at such
time as the Company elects to no longer account for equity compensation under
APB 25.

                       (m)         Governing Law. The Plan, any rules and
regulations relating to the Plan, and any Award document under the Plan shall be
construed in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws) and applicable provisions of federal
law.

                       (n)          Awards to Participants Outside the United
States. The Committee may, in its sole discretion, modify the terms of any Award
under the Plan made to or held by a Participant who is then resident or
primarily employed outside of the United States in any manner deemed by the
Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant’s residence or employment
abroad, shall be comparable to the value of such an Award to a Participant who
is resident or primarily employed in the United States.

                       (o)          Limitation on Rights Conferred under Plan.
Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any Participant the right to continue as a Participant or in the employ or
service of the Company or Group, (ii) interfering in any way with the right of
the Company or Group to terminate any Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving any person a claim to be granted any Award under the Plan or to be
treated uniformly with other Participants, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until shares of
Stock are duly issued or transferred to the Participant in accordance with the
terms of an Award. Except as expressly provided in the Plan or an

--------------------------------------------------------------------------------




Page 18

Award document, neither the Plan nor any Award document shall confer on any
person other than the Company (or Group) and the Participant any rights or
remedies thereunder.

                       (p)          Invalidity of Provision. If any provision of
the Plan or an Award document is finally held to be invalid, illegal, or
unenforceable, the Committee shall have the right to modify the terms of
affected Awards in such manner as it deems equitable in order to prevent
unintended enrichment or dilution of benefits in light of the invalid, illegal
or unenforceable provision.

                       (q)          Plan Effective Date; Termination of
Preexisting Plans. The Plan shall become effective on May 17, 2005 if, and only
if, the stockholders of the Company have approved it on such date. Upon such
approval of the Plan by the stockholders of the Company, no further awards shall
be granted under the Preexisting Plans, but any outstanding awards under the
Preexisting Plans shall continue in accordance with their terms.

                       (r)          Plan Termination Date. No Awards shall be
granted under the Plan after the Company’s annual meeting of stockholders held
in 2015, but outstanding Awards granted prior to such date shall continue in
accordance with their terms. No Award intended to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) (other than Options and
SARs) shall be granted after the Company’s annual meeting held in 2010 unless
the material terms of the performance goals have been reapproved by the
Company’s stockholders within the five years prior to such grant.

--------------------------------------------------------------------------------